Citation Nr: 1518954	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge from service for the period from June 5, 1967 to June 2, 1969, constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel




INTRODUCTION

The appellant served on active military duty from June 5, 1967 to June 2, 1969 and was discharged under conditions other than honorable. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 RO rating and notice letter of the Department of VA Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO found the evidence showed that the discharge was due to willful and persistent misconduct; the same determination that was made in 1973, 2003, and 2007. 

The appellant failed, without apparent cause, to appear for a scheduled hearing in November 2014. Therefore, his request for a Board hearing is considered as having been withdrawn. See 38 C.F.R. § 20.704 (2014). 

The issue of entitlement to healthcare benefits under Chapter 17 has been raised by the record in a September 2010 informal claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Please note the RO made a determination as to health care eligibility under Chapter 17 in November 2007, as noted in a February 2009 RO memorandum.  The Board does not have jurisdiction over entitlement to healthcare benefits under Chapter 17, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The merits issue of whether the character of the appellant's discharge from service for the period from June 5, 1967 to June 2, 1969, constitutes a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 






FINDINGS OF FACT

1. In September 2003, the RO found the character of the appellant's discharge from service for the period from June 5, 1967 to June 2, 1969, constituted a bar to VA benefits; the appellant did not appeal that determination and no new and material evidence was received within one year from its issuance.

2. Evidence received since the September 2003 RO decision raises a reasonable possibility of substantiating the claim for VA benefits eligibility. 


CONCLUSIONS OF LAW

1. The September 2003 RO decision that found the character of the appellant's discharge from service for the period from June 5, 1967 to June 2, 1969, constituted a bar to VA benefits is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2004).

2. Evidence received since the September 2003 RO decision that found the character of the appellant's discharge from service for the period from June 5, 1967 to June 2, 1969, constituted a bar to VA benefits is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record. Id. 

The procedural history of this claim starts in October 1972, when the appellant filed a claim of service connection for a back disability. A January 1973 VA administrative decision noted the Bad Conduct Discharge (BCD), incidences of the appellant being absent without leave (AWOL) during service and review of relevant service personnel records. The RO concluded that the AWOL offenses constituted willful and persistent misconduct and the other than honorable discharge from June 1969 for the period of service from June 1967 to June 1969 was under dishonorable conditions and constituted a bar to VA benefits. 

In August 2003, the appellant again filed a claim of service connection for a back disability and stated he was "asking for admin review of DD 214 for medical care." In September 2003, the RO stated the prior January 1973 administrative decision was final and the appellant was not eligible for benefits. He was put on notice he could ask the service to change the characterization of his discharge and could apply for correction of military records. 

In December 2006, the appellant filled out a VA stressor statement and submitted other evidence in support of his claim. In December 2007, a VA administrative decision was promulgated, which again determined that the appellant's actions in service constituted willful and persistent misconduct under 38 C.F.R. § 3.12(d)(4). In January 2008, the RO notified the appellant of the decision and again provided notice regarding the appellant's ability to ask the service department to correct the records or change the characterization of discharge. 

Given the history outlined above, the September 2003 rating decision is the last final adjudication of record prior to the present claim.

At the time of the September 2003 decision, the evidence consisted of: service treatment records, service personnel records (to include those records relevant to the Bad Conduct Discharge or BCD), the appellant's initial October 1972 claim, and his August 2003 claim. 

Since the September 2003 decision, the file contains stressor forms completed by the appellant, lay statements from friends and relatives, letters of support written by his representative/Veterans Service Officer (VSO) and a Licensed Clinical Social Worker (LCSW) from the Vet Center, statements from the appellant, a March 2008 denial from the Navy Board of Corrections to change the character of discharge, correspondence between the representative VSO and National Service Officer (NSO) and an April 2015 Informal Hearing Presentation. Most significant is the April 2007 letter from the LCSW, which states that from his interview and review of the evidence, the appellant was likely suffering from a psychiatric problem, specifically PTSD, during service when he was absent without leave, (AWOL) which led to the BCD. 

Since the file now reflects a current diagnosis of a psychiatric disability (the credibility of which presumed under Justus, 3 Vet. App. at 512-513), the claim is reopened. Shade, 24 Vet. App. 110. The evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 


ORDER

New and material evidence having been received to substantiate the claim that service for the period from June 5, 1967 to June 2, 1969, does not constitute a bar for eligibility for VA benefits, the petition to reopen the claim is granted. 


REMAND

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354 (2014). See also VAOPGCPREC 20-97 (May 22, 1997). 

There must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge. Zang v. Brown, 8 Vet. App. 246, 254 (1995). Generally VA is required to consider a claimant's mental state at the time he committed the offenses leading to a discharge and to obtain a medical opinion to determine whether appellant was insane under VA regulations. See Gardner v. Shinseki, 22 Vet. App. 415 (2009). 

On remand, the appellant should be told what evidence is needed to substantiate his claim for eligibility for VA benefits, to include any contention that he was insane, within the meaning of the applicable law and regulations. Id. 

In August 2010, the appellant's representative wrote to the NPRC in search of detailed records of the appellant's time in the hospital for a back condition; no response is in the file. While some hospital records are already included in the service treatment records, the AOJ should request records from the appropriate repository to see if further records may be provided. 

Finally, after the above development is complete, the AOJ should obtain an opinion as to whether the appellant was insane at the time the AWOL offenses were committed. 

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a notice letter in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A. The appellant should be told what evidence is needed to substantiate his claim for eligibility for VA benefits, to include any contention that he was insane, within the meaning of 38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354. 

2. Contact the appropriate repository and determine if further records are available for the appellant from the Naval Hospital in Pensacola, Florida, from 1968 to 1969. If no such records exist or cannot be found, notify the appellant and provide confirmation of the notice in the file. 

3. After completion of the development requested above, send the file to an appropriate VA examiner to assess whether there were compelling circumstances for the AWOL offenses and whether the appellant was insane at the time. 

After review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

* The appellant's AWOL offenses were the result of an acquired psychiatric disability;

* a psychiatric disability caused a prolonged deviation from the appellant's normal behavior; or

* interfered with the peace of society; or

* caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

The examiner should also identify any other compelling circumstances for the appellant's AWOL offenses, including exposure to combat. 

The examiner should acknowledge the appellant's reports as to the circumstances of his AWOL offenses and his state of mind (see September 2007 statement).

Reasons should be provided for all opinions rendered. In rendering an opinion, the examiner is particularly requested to address the statement provided by LCSW L.R. in April 2007 (to the effect that the appellant likely suffered from PTSD).

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the appellant is competent to report symptoms, and that the appellant's statements must be considered in formulating the requested opinion. 

4. Readjudicate the claim. If the decision remains in any way adverse to the appellant, provide him and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


